          Case 5:19-cv-00637-LCB Document 32 Filed 05/14/20 Page 1 of 7                                 FILED
                                                                                               2020 May-14 AM 09:33
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ALABAMA
                              NORTHEASTERN DIVISION
    ZACHARY DENOIS BILLINGS                       )
                                                  )
         Plaintiff,                               )
                                                  )
    v.                                            )    Case No.: 5:19-cv-0637-LCB
                                                  )
    LAWRENCE COUNTY DHR, et al.,                  )
                                                  )
         Defendants.                              )

                      MEMORANDUM OPINION AND ORDER

         Zachary Denois Billings, appearing pro se, filed a complaint alleging that he

was wrongfully convicted of second-degree rape in the Circuit Court of Lawrence

County, Alabama. As best the Court can determine, Billings is attempting to raise a

claim pursuant to 42 U.S.C. § 1983 1, by alleging that state officials, including

prosecutors, police officers, and employees of a child advocacy center, violated his

constitutional rights by withholding exculpatory evidence and using perjured

testimony at his trial. In addition to monetary damages, Billings seeks to “be cleared

of all charges with a protection order in place for life from any retaliation from

Lawrence County Police Department or Judital (sic) System.” (Doc. 5, p. 4).




1
  In his amended complaint, Billings does not identify any specific federal statutes or
Constitutional provisions. However, in his original complaint, Billings checked a box indicating
that the basis of federal jurisdiction was a Constitutional or federal question. (Doc. 1). Billings
also states that he has been released from prison. Therefore, he is not seeking habeas relief.
            Case 5:19-cv-00637-LCB Document 32 Filed 05/14/20 Page 2 of 7




       Billings named five defendants in his complaint: the Lawrence County DHR,

the Florence Child Advocacy Center, the Lawrence County Prosecutor’s Office, the

Lawrence County Police Department, and attorney Donald Chapman. Before the

Court are motions to dismiss filed by the Lawrence County Department of Human

Resources (Doc. 19), the Cramer Children’s Center2 (Doc. 22), and Donald

Chapman (Doc. 12).

       I.       Discussion

       Billings’s complaint does not set out a clear legal theory upon which he bases

his claims. As noted above, Billings appears to be attempting to raise a claim that

his constitutional rights were violated pursuant to 42 U.S.C. § 1983. Billings alleged

that various state officials, including police, prosecutors, and employees of the child

advocacy center, made false statements and concealed favorable evidence in order

to secure Billings’s conviction for second-degree rape. Billings also appears to

allege that there was a variance in the indictment and the evidence presented at trial.

Thus, Billings’s claim for relief hinges on his contention that he was innocent of the

charges and wrongfully convicted. The Court will now address each motion in turn.

       A. The Cramer Children’s Center’s Motion (Doc. 22)




2
 Defendant Cramer Children’s Center states that it was formerly known as the Northwest
Alabama Children’s Advocacy Center and that it was incorrectly named in the complaint as the
Florence Child Advocacy Center.
                                              2
        Case 5:19-cv-00637-LCB Document 32 Filed 05/14/20 Page 3 of 7




      In Heck v. Humphreys, 512 U.S. 477 (1994), the United States Supreme Court

addressed a § 1983 claim in which a prisoner challenged the constitutionality of his

conviction and sought monetary damages. Like Billings, the plaintiff in Heck

asserted that police and prosecutors, acting under color of state law, had, among

other things, “engaged in an ‘unlawful, unreasonable, and arbitrary investigation’

leading to petitioner's arrest [and] ‘knowingly destroyed’ evidence ‘which was

exculpatory in nature and could have proved [petitioner's] innocence’….” Heck, 512

U.S. at 479. The Supreme Court held:

      [I]n order to recover damages for allegedly unconstitutional conviction
      or imprisonment, or for other harm caused by actions whose
      unlawfulness would render a conviction or sentence invalid, a § 1983
      plaintiff must prove that the conviction or sentence has been reversed
      on direct appeal, expunged by executive order, declared invalid by a
      state tribunal authorized to make such determination, or called into
      question by a federal court's issuance of a writ of habeas corpus, 28
      U.S.C. § 2254. A claim for damages bearing that relationship to a
      conviction or sentence that has not been so invalidated is not cognizable
      under § 1983. Thus, when a state prisoner seeks damages in a § 1983
      suit, the district court must consider whether a judgment in favor of the
      plaintiff would necessarily imply the invalidity of his conviction or
      sentence; if it would, the complaint must be dismissed unless the
      plaintiff can demonstrate that the conviction or sentence has already
      been invalidated. But if the district court determines that the plaintiff's
      action, even if successful, will not demonstrate the invalidity of any
      outstanding criminal judgment against the plaintiff, the action should
      be allowed to proceed, in the absence of some other bar to the suit.

Id. at 486-87 (footnotes omitted).

      Billings did not allege that his “conviction or sentence has been reversed on

direct appeal, expunged by executive order, declared invalid by a state tribunal
                                          3
         Case 5:19-cv-00637-LCB Document 32 Filed 05/14/20 Page 4 of 7




authorized to make such determination, or called into question by a federal court's

issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” In fact, the Cramer

Children’s Center attached to its motion an opinion from the Alabama Court of

Criminal Appeals indicating that Billings’s conviction was affirmed on direct

appeal; that the trial court denied his petition for postconviction relief; and that the

Alabama Court of Criminal Appeals affirmed that denial.

       A favorable judgement for Billings in this case would necessarily invalidate

his state conviction. Granting the relief he seeks would thus contradict the purpose

of the rule in Heck, i.e., “to limit the opportunities for collateral attack on state court

convictions because such collateral attacks undermine the finality of criminal

proceedings and may create conflicting resolutions of issues.” Abella v. Rubino, 63

F.3d 1063, 1065 (11th Cir. 1995) citing Heck, 512 U.S. at 484-85. Therefore, the

Court must dismiss Billings’s § 1983 claim because he has not alleged that his

conviction has been invalidated. Accordingly, he has failed to state a claim for

which relief can be granted, and this case is due to be dismissed pursuant to Fed. R.

Civ. P. 12(b)(6). To the extent Billings is attempting to have this Court review his

state conviction on some other ground, this Court has no such jurisdiction.

Therefore, dismissal pursuant to Fed. R. Civ. P. 12(b)(1) would be required in that

instance. Accordingly, the Cramer Children’s Center’s motion to dismiss (Doc. 22)

is due to be granted.


                                            4
        Case 5:19-cv-00637-LCB Document 32 Filed 05/14/20 Page 5 of 7




      B. The Lawrence County Department of Human Resources’ Motion

          (Doc. 19)

      The claims against the Lawrence County Department of Human Resources

are also due to be dismissed under Heck as explained in the previous section.

Additionally, as argued by the Lawrence County Department of Human Resources,

Billings’s claims against it are due to be dismissed because “[42 U.S.C. ]§ 1983

creates no remedy against a State.” (Doc. 20), quoting Arizonans for Official English

v. Arizona, 520 U.S. 43, 69 (1997). Accordingly, the Department’s motion (Doc.

19) is due to be granted on that ground.

      To the extent Billings is attempting to raise some other claim besides a § 1983

claim, the Lawrence County Department of Human Resources is correct in its

assertion that it is entitled to sovereign immunity. (Doc. 20, p. 3-5) quoting Burgoon

v. Ala. State Dep’t of Human Res., 835 So. 2d 131, 133 (Ala. 2002)(“[A] county

department of human resources is considered to be a State agency for purposes of

asserting the defense of sovereign immunity.”) Thus, the Department’s motion to

dismiss is due to be granted on that ground as well.

      C. Donald Chapman’s Motion (Doc. 12)

      Billings also named an attorney, Donald Chapman, as a defendant. Chapman

filed a motion to dismiss in which he correctly asserted that Billings failed to allege

any actions Chapman allegedly took or failed to take that would have caused Billings


                                           5
        Case 5:19-cv-00637-LCB Document 32 Filed 05/14/20 Page 6 of 7




to be wrongfully convicted or to suffer any damages whatsoever. At best, it appears

that Billings may be alleging that Chapman was a witness to some of the alleged

wrongful conduct. Thus, it is unclear whether Billings intended to claim that

Chapman acted under color of state law or whether he is allegedly liable under some

other theory. Nevertheless, Rule 12(b)(6) of the Federal Rules of Civil Procedure

provides that a complaint is due to be dismissed if it fails to state a claim for which

relief can be granted. Because Billings failed to recite any actual allegations against

Chapman, his complaint is due to be dismissed pursuant to Fed. R. Civ. P. 12(b)(6)

insofar as it relates to Chapman. Accordingly, Chapman’s motion (Doc. 12) is due

to be granted.

      D. The Lawrence County Police Department and the Lawrence County

      Prosecutor’s Office

      As noted, Billings named five defendants in his complaint. The record reveals

that two of the defendants, the “Lawrence County Prosecutor’s Office” and the

“Lawrence County Police Department,” were served on September 30, 2019, and

October 1, 2019, respectively. (Docs. 10 and 11). The Court recognizes that those

entities, as named, do not appear to exist. However, the Court finds that the plaintiff

likely intended to name the Lawrence County District Attorney’s Office and the

Lawrence County Sheriff’s Office as defendants, but was simply mistaken as to their

proper names. Despite what appears to be otherwise proper service, neither of those


                                          6
        Case 5:19-cv-00637-LCB Document 32 Filed 05/14/20 Page 7 of 7




defendants has responded to the complaint, and Billings has not moved for a Clerk’s

entry of default pursuant to Rule 55 of the Federal Rules of Civil Procedure. A

separate order will be entered regarding those defendants.

      II. Conclusion

      For the foregoing reasons, the Cramer Children’s Center’s motion to dismiss

(Doc. 22) is GRANTED; the Lawrence County Department of Humans Resources’

motion to dismiss (Doc. 19) is GRANTED; and Donald Chapman’s motion to

dismiss (Doc. 12) is GRANTED Accordingly, all claims against the Cramer

Children’s Center, the Lawrence County Department of Human Resources, and

Donald Chapman are DISMISSED WITH PREJUDICE. A separate order will be

entered regarding the Lawrence County Police Department and the Lawrence

County Prosecutor’s Office.

      DONE and ORDERED May 14, 2020.



                                    _________________________________
                                    LILES C. BURKE
                                    UNITED STATES DISTRICT JUDGE




                                         7
